Citation Nr: 1760486	
Decision Date: 12/27/17    Archive Date: 01/02/18

DOCKET NO.  07-37 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to higher staged initial ratings for service-connected post-traumatic stress disorder (PTSD), currently rated 30 percent prior to October 1, 2007 and 50 percent from October 1, 2007, to exclude periods of temporary total (100 percent) disability ratings under 38 C.F.R. §4.29.

2.  Entitlement to an effective date prior to October 1, 2007 for the award of a total disability rating based on individual unemployability due to service-connected disability (TDIU), to include as due to all service-connected disabilities, and PTSD on a singular basis.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The Veteran and T. P.


ATTORNEY FOR THE BOARD

J. B., Associate Counsel


INTRODUCTION

The Veteran had active service from December 1960 to December 1963, and from February 1964 to March 1967. 

These matters come to the Board of Veterans' Appeals (Board) on appeal from October 2006 (PTSD) and July 2008 (TDIU) rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO), in Detroit, Michigan.  The matters were certified to the Board from the RO in Reno, Nevada.  

The Veteran testified at a hearing before the undersigned Veterans Law Judge in September 2011.  A transcript of that hearing is of record.  

These matters were previously before the Board in December 2011, when they were remanded for further development.  The matters now return to the Board for appellate consideration.


FINDINGS OF FACT

1.  The most probative evidence of record reflects that for the rating period on appeal prior to October 1, 2007 (excluding periods of temporary total (100 percent) disability ratings under 38 C.F.R. §4.29), the Veteran's PTSD was manifested by symptoms productive of functional impairment, at worst, comparable to occupational and social impairment with reduced reliability and productivity.

2.  The most probative evidence of record reflects that during the rating period on appeal from October 1, 2007, the Veteran's PTSD was manifested by symptoms productive of functional impairment, at worst, comparable to occupational and social impairment with reduced reliability and productivity.

3.  The evidence of record first established that the service-connected disabilities rendered the Veteran unable to secure or maintain substantially gainful employment beginning October 1, 2007.


CONCLUSIONS OF LAW

1.  The criteria for a staged initial rating of 50 percent, and no higher, for PTSD, for the period on appeal prior to October 1, 2007 (excluding periods of temporary total (100 percent) disability ratings under 38 C.F.R. §4.29), have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2015); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2017).

2.  The criteria for a staged initial rating in excess of 50 percent for PTSD, for the period on appeal from October 1, 2007, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2015); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2016). 

3. The criteria for an effective date earlier than October 1, 2007 for the grant of entitlement to a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5107, 5110, 7105 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.340, 3.400, 4.16, 4.18 (2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  The Veteran's representative has contended that pursuant to Stegall v. West, 11 Vet. App. 268 (1998), the Board should remand the matters for adjudication of the separate issues of an earlier effective date for a TDIU based on all service-connected disabilities, as well as entitlement only based on a PTSD.  Indeed, the December 2011 Board remand directed the RO to adjudicate both issues.  The representative correctly contends that a September 2016 Statement of the Case adjudicated the issue of an earlier effective date based on all service connected disabilities, and did not explicitly adjudicate the separate issue based only on PTSD.  However, the Board finds that the RO has substantially complied with the directives of the December 2011 remand, as the September 2016 Statement of the Case's determination that the record did not demonstrate that the Veteran was unable to secure or follow a substantially gainful occupation prior to October 1, 2007 implicitly includes the determination that PTSD alone did not prevent the Veteran from securing or following a substantially gainful occupation during that time.  As such, the matters are properly before the Board.

Legal Criteria

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2015); 38 C.F.R. § 4.1 (2016).  In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2 (2016); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 (2016).  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2016). 

Consideration of the appropriateness of a staged rating, meaning assign different ratings at different times during the rating period to compensate the Veteran for times when the disability may have been more severe than at others, is required for increased rating claims, irrespective of whether it is an initial rating at issue or instead an established rating.  See Hart v. Mansfield, 21 Vet. App. 505 (2008).  As such, the Board has considered whether different ratings for different periods of time, based on the facts found, are warranted throughout the appeal. 

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122, 128-29 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1381 (Fed. Cir. 2000).

The Veteran's PTSD is currently rated at 30 percent prior to October 1, 2007 (excluding periods of temporary total (100 percent) disability ratings under 38 C.F.R. §4.29), and 50 percent from October 1, 2007, under the criteria in 38 C.F.R. 4.130, Diagnostic Code 9411.  The VA General Rating Formula for Mental Disorders reads, in pertinent part:

30 percent - Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (such as forgetting names, directions, and recent events).

50 percent - Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

70 percent - Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.

100 percent - Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.

The general rating formula for mental disorders is meant to provide a regulatory framework for placing veterans on a disability spectrum based upon their objectively observable symptoms.  Vasquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013).  Symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating, and a Veteran may only qualify for a given disability rating under 38 C.F.R. § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Id.  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

Where it is not possible to distinguish the effects of a service-connected disability from the effects of any nonservice-connected disability, the reasonable doubt doctrine dictates that all symptoms in question be attributed to the Veteran's service-connected disability.  See Mittleider v. West, 11 Vet. App. 181 (1998) (regulations require that when examiners are not able to distinguish the symptoms and/or degree of impairment due to a service-connected versus a nonservice-connected disorder, VA must consider all symptoms in the adjudication of the claim).

Analysis

As the rating decision on appeal is the rating decision that granted service connection for the Veteran's PTSD, and assigned the initial rating, the relevant period on appeal is from the effective date of service connection, January 17, 2002.  

The record shows that the Veteran was hospitalized in January, February, July, August 2002, and October of 2002 for PTSD and depression.  During that time, the Veteran reported difficulty sleeping, nightmares, and a depressed mood.  The Veteran had a suicide attempt in April 2002, although during his visit his thoughts were logical and he denied a memory or concentration impairment.  However, at that time, the Veteran had a flat affect and reported flashbacks related to service.  The record shows multiple instances of drug use, but the record does not clearly attribute the hospital visits to substance abuse.  An August 2002 treatment note reported weekly nightmares, hypervigilance, and difficulty with people and crowds.  The Veteran was again hospitalized in May 2003, for which he has a temporary total disability rating of 100 percent.  

The Veteran attended a VA examination in September 2003 to evaluate the nature and etiology of his psychological impairment.  The Veteran reported poor concentration, social isolation, nightmares on a monthly basis, and depression.  The Veteran's memory was noted to be normal, except for when reporting criminal history. The Veteran's hygiene was noted as unkempt and adequate to poor.  The examiner noted a GAF score of 60, he was alert and oriented, and had logical and goal directed thought processes.  His reasoning and judgment were noted to be adequate.  The examination did not show flashbacks, impaired speech, impaired judgment, or panic attacks.  The examiner did not note suicidal ideation.  The examiner questioned the accuracy of history provided.

The Veteran attended another VA examination in September 2006.  There, he reported hearing crying related to an event in service and problems getting along with others.  The examiner noted that the Veteran showed few emotions, and did not exhibit hallucinations.  The Veteran was noted to have a girlfriend.  The Veteran reported frequent arguments with his girlfriend and problems controlling his temper.  He also reported mood swings, irritability, intrusive thoughts about Vietnam, and avoidance of people.  He denied suicidal ideation and hallucinations, his thought processes were organized, and he reported going to church three times a week and reading the bible.  He was noted as well dressed, personable, and reasonable.  His GAF score was noted as 60.  The examiner noted a complicated history involving alcohol and drug abuse as well as antisocial personality disorder.  The examiner also raised the issue of malingering.

In light of the above, the Board finds that during the rating period on appeal from January 17, 2002 through September 30, 2007 (excluding periods of temporary total (100 percent) disability ratings under 38 C.F.R. §4.29), the manifestations of the service-connected PTSD was productive of functional impairment most comparable to the rating criteria for a 50 percent evaluation.  The Veteran showed difficulty establishing effective relationships as he reported difficulty with people, and did not have much social interaction.  The Veteran also consistently reported some difficulty with long term memory, although not found on examination.  During this period, the Veteran also experienced some symptoms indicative of a higher level of impairment, such as suicidal ideation.  The Veteran showed difficulty adapting to stressful circumstances, as shown by his multiple hospitalizations over the course of 2002.  The available medical treatment records from the period from May 2003 showed the Veteran was noted to have a girlfriend, and lived independently.  The period is not marked by frequent hospitalization, and while he reported difficulty dealing with people, he was attending church three times a week.  As such, the Veteran's functional impairment, at worst, most closesly resembles occupational and social impairment with reduced reliability and productivity.  The record does not show such symptoms as continuous panic, impaired speech, obsessive rituals, persistent delusions, hallucinations, inability to perform daily activities, personal neglect, or disorientation to time and place.  The record does not show an occupational and social impairment with a deficiency in most areas.  Thus, the Board finds that the criteria for a rating of 50 percent, and no higher, are met during this period.  See 38 U.S.C.A. § 5107 (b) (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

With regard to the period on appeal from October 1, 2007, the Veteran attended a VA examination in June 2008.  There, the Veteran reported memory problems, and the examiner noted that he was placed in a senior citizens group home because he was not able to take good care of himself.  The Veteran was noted to have problems controlling his mood and difficulty showing emotion to others.  He was married twice in the past but not at the present.  The Veteran watched television and went on walks.  At the examination, the Veteran denied his past suicide attempt.  On examination, the Veteran was less than cooperative, and had a labile affect.  He was irritable, unable to do serial sevens, and was oriented to place, but not time.  He presented somewhat paranoid and delusional.  The Veteran reported a history of hallucinations.  He had below average judgment, and he denied obsessive rituals and panic attacks.  Personal hygiene was normal, and he reported problems with his temper that prevented work at times.  The Veteran reported that he stays home and does not have many friends, but he does play cards, and goes for walks.  The Veteran reported flashbacks.  The Veterans GAF score was noted as 45.  The examiner did not note suicidal ideation.

A November 2010 VA examination indicated that the Veteran was able to handle his own activities of daily living, although things like shopping could be difficult due to PTSD symptoms.  The Veteran was oriented and had no delusional thought.  The Veteran attended another VA examination in July 2016.  There, the examiner indicated that the Veteran's impairment was that of reduced reliability and productivity.  The examiner noted no other mental disorders are diagnosed.  The Veteran was noted to have a girlfriend, but avoids neighbors.  The Veteran did not accurately report his prior legal history.  The Veteran was noted to have depression, anxiety, sleep impairment, disturbance of motivation and mood, and difficulty establishing and maintaining effective work and social relationships.  On examination he was friendly, expressive, and cooperative.  The Veteran had appropriate hygiene, no delusions, was oriented, no impairment of thought process, and had no evidence of memory dysfunction.  

After review of the medical evidence of record, the Board finds that the Veteran's PTSD was at worst manifested by symptoms productive of functional impairment comparable, at worst, to occupational and social impairment with reduced reliability and productivity during the period from October 1, 2007.  The Veteran, while keeping mostly to himself, has limited social interaction, and has a girlfriend.  He cares for himself, and is not found to have a memory impairment, hallucinations, suicidal ideation, persistent delusions, and is generally oriented to time and place.  As such the Veterans disability does not reflect an occupational and social impairment with difficulty in most areas, or a total occupational and social impairment.  After resolving any doubt in favor of the Veteran, it is the judgment of the Board that the schedular criteria for a rating in excess of 50 percent are not met from October 1, 2007.  See 38 U.S.C.A. § 5107 (b) (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

To the extent that the Veteran and lay witnesses contend that his PTSD is more severe than reflected by the 50 percent disability rating assigned/continued herein, (excluding periods of temporary total (100 percent) disability ratings under 38 C.F.R. §4.29), the Board observes that the Veteran can attest to factual matters of which he has first-hand knowledge and understanding as a lay person, such as feelings of anxiety and depression.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); see also Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, he is not competent to state that his symptoms are of severity sufficient to warrant a higher rating under VA's diagnostic codes contemplating occupational and social impairment because such an opinion requires medical expertise and knowledge that he has not been shown to possess.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Accordingly, the Board attaches more probative weight to the medical records and clinical findings from the skilled medical professionals who conducted the VA examinations rather than to the Veteran's lay statements.  

Earlier Effective Date- TDIU

The Board acknowledges that the Veteran has not been afforded his right to have the RO readjudicate the assignment of an effective date for the award of TDIU with consideration of the Board's grant herein of a 50 percent initial rating for PTSD prior to October 1, 2017 (excluding periods of temporary total (100 percent) disability ratings under 38 C.F.R. §4.29).  However, despite the assignment of a 50 percent initial rating for PTSD prior to October 1, 2007 (excluding periods of temporary total (100 percent) disability ratings under 38 C.F.R. §4.29), he still did not meet the schedular percentage standards of 38 C.F.R. § 4.16 prior to June 20, 2005.  As such, there has been no change in the applicability of 38 C.F.R. § 4.16 prior to June 20, 2005 than that considered by the RO in the September 2016 Statement of the Case. Moreover, the RO considered the same clinical findings for the entirety of the rating period prior to October 1, 2007.  Additionally, as noted above, the September 2016 Statement of the Case's determination that the record did not demonstrate that the Veteran was unable to secure or follow a substantially gainful occupation prior to October 1, 2007 implicitly includes the determination that PTSD alone did not prevent the Veteran from securing or following a substantially gainful occupation during that time.  Hence, the Board finds that there is no prejudice to the Veteran by the Board's consideration of the issue at this time.  A remand is inappropriate where there is no possibility of any benefit flowing to the veteran.  Soyini v. Derwinski, 1 Vet. App. 540 (1991).

Entitlement to a TDIU was granted in a July 2008 rating decision, pursuant to an increased rating claim received on May 30, 2007, with an effective date of October 1, 2007, the date that RO determined that the Veteran met the schedular requirements for a TDIU.  The Veteran filed a Notice of Disagreement with that rating decision in August 2008, indicating that he wished to have his effective date match the date of filing for his claim for a TDIU, May 30, 2007.  The Veteran is currently service connected for PTSD, rated as 50 percent from January 17, 2002 (excluding periods of temporary total (100 percent) disability ratings under 38 C.F.R. §4.29), diabetes mellitus, rated at 20 percent from June 20, 2005, peripheral neuropathy of the right lower extremity, rated at 10 percent from June 20, 2005, and peripheral neuropathy of the left lower extremity, also rated at 10 percent from June 20, 2005.  As such, the combined rating for compensation was 50 percent prior to June 20, 2005 (excluding periods of temporary total (100 percent) disability ratings under 38 C.F.R. §4.29), and 70 percent from June 20, 2005. 

TDIU may be assigned where the schedular rating is less than total when the disabled person is unable to secure or follow substantially gainful occupation as a result of service- connected disability.  38 C.F.R. §§ 3.340, 3.341, 4.16.  The regulations further provide that if there is only one such disability, it must be rated at 60 percent or more; and if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16 (a).  Even if the Veteran's service-connected disabilities do not meet the percentage standard, it is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Therefore, in the case of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet these schedular percentage standards, the case should be submitted to the Director, Compensation and Pension Service, for extra-schedular consideration.

The grant of TDIU is an award of increased disability compensation for purposes of assigning an effective date.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  The Court of Appeals for Veterans Claims (Court) and VA General Counsel have interpreted the laws and regulations pertaining to the effective date for an increase as follows: If the increase occurred within one year prior to the claim, the increase is effective as of the date the increase was "factually ascertainable."  If the increase occurred more than one year prior to the claim, the increase is effective the date of claim.  If the increase occurred after the date of claim, the effective date is the date of increase.  38 U.S.C.A. § 5110 (b)(2); Harper v. Brown, 10 Vet. App. 125 (1997); 38 C.F.R. § 3.400 (o)(1)(2); VAOPGCPREC 12-98 (1998).  Further, under Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that if expressly raised by the Veteran or reasonably raised by the record, a claim for a TDIU may be part and parcel to the claim for an increased rating.

In this case, the appeal for a higher initial rating for PTSD was active at the time the Veteran filed a claim for entitlement to a TDIU based on PTSD and diabetes, on May 30, 2007.  The Board finds that the Veteran's claim for a TDIU is part and parcel of his appeal for a higher initial rating for PTSD.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  As such, the beginning date for consideration in determining an effective date is not the date of the Veteran's claim for a TDIU, May 30, 2007, but rather, the date of service connection for the Veteran's PTSD, January 17, 2002.  

The Veteran did not meet the percentage standards for entitlement to a TDIU until June 20, 2005, as prior to that date, the only service-connected disability was PTSD, rated 50 percent, including consideration of the rating granted herein.  Thus, the Board must analyze whether the Veteran was unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities prior to June 20, 2005, such that the matter would be referred to the Director, Compensation and Pension Service for extra-schedular consideration.  

On VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, received May 30, 2007, the Veteran indicated that he had 4 years of college education, and last worked full time in April 1992 as a laborer. The Veteran was imprisoned and was able to obtain a bachelor's degree prior to the rating period on appeal.  Treatment notes from August 2002 show the Veteran stating that he was unable to keep a job due to problems with concentration and lack of motivation.  VA treatment notes from February 2005 note that the Veteran is retired.  A September 2006 VA examination report reflects that the Veteran did odd jobs after returning from service, but had a hard time keeping a job due to heavy drinking and drug use.  The Veteran has experience as a drug counselor, and worked at General Motors for a few years.  

For the period on appeal prior to June 20, 2005, the most probative evidence of record shows that it is not at least as likely as not that the Veteran's PTSD rendered him unable to secure or follow a substantially gainful occupation.  The record shows the Veteran, with regard to his PTSD, has limitations due to his PTSD that would bear on his work.  The Veteran has difficulty with interpersonal relationships, anger, and irritability.  The Veteran self-reported problems with memory, hallucinations, and concentration.  However, the balance of the VA examinations do not substantiate problems with memory or concentration, the Veteran did not exhibit any objective showing of hallucination or thought disturbance, and the examiners repeatedly note issues or truthfulness, consistency, and malingering.  The Board affords more probative weight to the findings of the medical professionals who examined the Veteran with regard to his functional limitations.  Further, the Veteran consistently reports having a girlfriend, and was able to obtain a bachelor's degree in prison.  While the Veteran's employment history is significant for many prior jobs, the record notes that his employment has been negatively impacted by drug and alcohol abuse.  The Veteran also appears to lack motivation in finding employment per his own statements during this time.  Given the Veteran's level of education, he would not be precluded from a job that limited his social interaction due to his PTSD prior to June 20, 2005.  

For the period from June 20, 2005, the Veteran alleges that diabetes additionally limited his ability to work.  A January 2006 VA examination showed the Veteran reporting hypoglycemic episodes twice a week.  However, the examiner stated that the Veteran had no restriction of routine daily activities.  The Board affords more probative weight to the findings of the medical professionals who evaluated the Veteran's diabetes.  A 2006 hospitalization for PTSD showed the Veteran having diabetic peripheral neuropathy with numbness in the feet and swelling.  The Veteran was noted at a February 2007 VA examination to have mild incomplete paralysis of foot movements.  As such, the Veteran may have had difficulty doing a job that required him to be on his feet all day, but no limitations to sitting were noted in the record.  The Veteran also noted in his 2008 VA examination that he went on walks.  Thus, in consideration of the Veteran's education, the Veteran would have been capable of at least sedentary work.  

During the remaining period on appeal, from June 20, 2005 and prior to October 1, 2007, the Veteran reported going to church three times a week, doing activities with his sister, having a girlfriend, and completing daily activities.  He was noted on examination in 2006 as well dressed, personable, and reasonable.  While the Veteran still continued to have difficulty with social interaction, the Board finds that his PTSD would not preclude him from securing or maintaining a substantially gainful occupation that limited social interaction. 

As such, the Board finds that it is not at least as likely as not that the Veteran's service-connected disabilities prevented him from securing or maintaining a substantially gainful occupation for the period on appeal.  In consideration of the above, an effective date prior to October 1, 2007 for a TDIU is denied.  See 38 U.S.C.A. § 5107 (b) (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, *8-9 (Vet. App. March 17, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).







	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to an initial evaluation of 50 percent (and no higher) for the Veteran's service-connected PTSD, prior to October 1, 2007, (excluding periods of temporary total (100 percent) disability ratings under 38 C.F.R. §4.29), is granted.

Entitlement to an initial evaluation in excess of 50 percent for the Veteran's service-connected PTSD, from October 1, 2007, is denied.

Entitlement to an effective date prior to October 1, 2007 for an award of TDIU, to include as due to all service-connected disabilities, and PTSD on a singular basis, is denied. 




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


